DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered. 
Status of Action/Claims
Receipt of Remarks/Amendments filed on 6/27/2022 is acknowledged. Claims 5, 9-10, 14, 16 and 18-21 are currently pending. Claims 5, 9-10, 14, 16 and 18-21 have been amended. Accordingly, claims 5, 9-10, 14, 16 and 18-21 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Objections/Rejections
Applicant’s arguments, filed 6/27/2022 and 4/25/2022, with respect to claim 19 rejected under 35 U.S.C. 112(a) have been fully considered and are persuasive. The rejection of claim 19 under 112(a) has been withdrawn. The arguments are persuasive because applicant in the remarks filed on 4/25/2022 clarified that all of examples 1-11 in the specification relate to formulations that remain a clear isotropic solution rather than only example 1 of instant specification. Therefore, the rejection of claim 19 under 112(a) has been withdrawn. 

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the ratio of (iv) to (i) is greater than 1:1. A ratio of greater than 1:1 includes a ratio of 100:1 or 1,000,000:1. While there is support in the specification for a ratio of around 1:1 or 2:1 (see Table 11 of instant specification), there is no support for a ratio of, for example 1,000,000:1 and the “greater than” language recited in the claims suggests any ratio greater than 1:1 is within the scope of the claim. Therefore, this limitation is not supported by the applicant’s disclosure. With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement. see MPEP 2163.05 III. Similarly, in the instant case, the phrase “greater than 1:1” has no upper limit which causes the claim to read on embodiments outside the ratios disclosed in the examples provided in the instant specification. 
Claim 14 recites “there is more (i) than (iv)” and claim 16 recites “there is more than twice (i) than (iv)”. All of the examples in the instant specification (e.g. Table 11) which contain both imazamox (i) and propylene glycol (iv) show there being more propylene glycol (iv) than imazamox (i). There is no support in the instant specification where there is more (i) than (iv) or where there is more than twice (i) than (iv). Therefore, these limitations in claim 14 and 16 are not supported by the applicant’s disclosure. Further, similar to claim 21, “more (i) than (iv)” essentially means the same as the ratio of (i) to (iv) is greater than 1:1. A ratio of greater than 1:1 or more (i) than (iv) as recited in the claims has no upper limit and can include component (i) which is 100 times more than (iv) and there is no support in the instant specification for this. 
Response to Arguments
Applicant's arguments filed 6/27/2022 and 4/25/2022, with respect to claims 14, 16 and 21 rejected under 35 U.S.C 112(a) have been fully considered but they are not persuasive.
Applicant in the remarks, filed 6/27/2022, argued claims are patentable for the reasons of record.
In response, since applicant did not present any substantial arguments in the remarks filed 6/27/2022, the applicant is respectfully directed to the previous office actions in which applicant’s previous arguments have been addressed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-10, 14, 16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 19 recites “wherein the formulation is a soluble liquid” and the claim also recites “wherein the formulation remains a clear isotropic solution”. It is unclear to the examiner whether “soluble liquid” and “solution” are meant to be structurally being the same or whether “soluble liquid” is supposed to be different from a “solution” formulation. Thus, it is unclear whether the formulation is a solution or a soluble liquid. For the purpose of examination, the examiner will interpret the formulation as “soluble liquid” to be the same as the formulation as a “solution”. 
Claims 18 and 21 recite the limitations “the ratio of (ii) to (vi)” and “the ratio of (iii) to (vi)”.  There is insufficient antecedent basis for these limitation in the claims because both claims 18 and 21 depend on claim 19 and claim 19 does not recite the formulation comprising “(vi)”. Thus, it is unclear as to which component of the formulation the applicant is referring to wherein reciting “(vi)” in claim 18 and 21. 
Claims 5, 9-10, 14, 16, and 20 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 9-10, 14, 16 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As set forth in 35 U.S.C. 112(d), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. In the instant case, claims 5, 9-10, 14, 16 and 18 contain a reference to claim 19, however, claim 19 is not a previously set forth claim (i.e. the dependent claims do not refer to a “preceding” claim). Thus, claims 5, 9-10, 14, 16 and 18 are not in proper dependent form. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 9-10, 14, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pallas et al. (US 7,135,437 B2; Nov. 14, 2006) in view of May (EP 0943241 A1; Sep. 22, 1999) (cited in the previous office action) and Battal (EP 2545774 A1; Jan. 16 2013) (cited in the previous office action) as evidenced by Plurafac LF types (BASF The chemical Company, March 2013).
	Pallas throughout the reference teaches an aqueous pesticidal concentrate microemulsion (i.e. micellar solution) composition comprising a water soluble pesticide dissolved in an aqueous medium. It discloses that the microemulsions of the invention are physically stable liquid systems which are also storage stable. Pallas teaches the composition is optically transparent at room temperature and are isotropic. It also teaches the composition remains optically transparent when stored for at least about 7, 14 or 28 days. (see: col. 7, lines 23-36; col. 9, lines 22-26; col. 44, lines 61-64). Further, Pallas throughout the reference exemplifies the formulations in a solution. In examples 7-14 of Pallas, a “clear” result indicates that a transparent single phase solution was obtained. For example, formulation 913P2Z in example 12 was clear at various temperature. (see: Examples 7-14). Thus, the reference clearly teaches the formulations in a solution form which remain a clear isotropic solution. 
Pallas throughout the reference teaches the composition comprising a water soluble pesticide comprising glyphosate (see: examples and claims). The reference also teaches the composition comprising more than one water soluble herbicide in solution and teaches imazamox as a water soluble herbicide suitable for use in the composition (col. 12, lines 54-65; col. 13, lines 10-12). Pallas teaches that the composition preferably comprises a water soluble herbicide in a concentration between about 10% and about 60% by weight of the composition (col. 11, lines 8-16), which overlaps the instantly claimed concentration of imazamox. Pallas also teaches the compositions comprise a surfactant component in a concentration between about 0.5% and about 30% by weight (col. 11, lines 8-16). It teaches that preferably, the surfactant component comprises a mixture of one or more cationic surfactants and one or more nonionic surfactants (col. 11, line 4-7). Preferably the weight ratio of cationic to nonionic surfactant is about 1:1 (col. 44 line 4-6), which equates to about 15% of nonionic surfactant when the surfactant component is 30% by weight of composition and thus overlaps the instantly claimed amount of the nonionic surfactant in claim 19(ii). Further, the reference teaches the preferred nonionic surfactant include alkoxylated alcohols such as Plurafac LF700 and Emulgin-L (col. 40, lines 17-25; col. 38, lines 10-49). Pallas also teaches the composition can optionally comprise propylene glycol (col. 4, line 35-45). The reference throughout exemplifies compositions comprising the above mentioned components. Example 76 of the reference discloses formulation comprising glyphosate, the nonionic surfactant Emulgin-L, and propylene glycol as the stabilizer. The reference teaches the composition is diluted in a suitable volume of water to provide an application solution (col. 45, line 66 to col. 46, line 67). Specifically, Examples 1-14 disclose water being added in an amount greater than 1%. Additionally, Pallas also discloses other suitable nonionic surfactant which include ethoxylated reduced sugar esters such as polyoxyethylene sorbitol monolaurate and esters of sorbitan monolaurate (col. 39, line 50-55). 
	
	While Pallas teaches the nonionic surfactant such as Plurafac LF700 and Emulgin-L, the reference does not expressly teach the cloud point of the nonionic surfactants which is recited in the instant claims or the viscosity of the nonionic surfactant instantly claimed. However, this deficiency is cured by May. 
	May teaches agrochemical formulations and teaches that the amount of the fungicidal active agent can be lowered considerably with respect to the amounts usually required to achieve the same effect if the formulations are applied in combination with one or more adjuvants which include nonionic surface-active agents, particularly polyalkoxylated aliphatic alcohols such as Plurafac LF 700 and Plurafac LF 403. It further teaches polyalkoxylated aliphatic alcohols such as Plurafac LF 700 and Plurafac LF 403 having a viscosity of 50 to 80 mPA at 25 C. (see: Abstract; Para 0011 to 0017). Further, the instant specification disclose Plurafac LF 403 as a suitable nonionic surfactant in the instantly claimed formulation and therefore this nonionic surfactant disclosed by May reads on the cloud point and viscosity recited in the claims. Also, as evidenced by the reference Plurafac LF types (BASF The chemical Company, March 2013), the cloud point of Plurafac LF 403 is approximately 41 to 51 C, which reads on the instantly claimed cloud point. 
	While Pallas discloses that the composition can also include nonionic surfactant which are ethoxylated reduced sugar esters such as polyoxyethylene sorbitol monolaurate and esters of sorbitan monolaurate, the reference does not explicitly teach the composition comprising specifically polysorbate type nonionic surfactant formed by the ethoxylation of sorbitan before the addition of lauric acid. Also, while Pallas teaches the addition of propylene glycol, it does not expressly teach the concentration of propylene glycol as recited in the instant claims. However, these deficiencies are cured by Battal. 
	Battal teaches agrochemical formulation comprising agrochemical active agents and adjuvants (Abstract). The reference teaches the formulations comprising the active agents which include imazamox and glyphosate (Para 0056). It teaches including ethoxylated sorbitan esters and specifically Tween 20 (ethoxylated (20)-sorbitan monolaurate) as one of the surfactant (Para 0046, Table 1 and Examples). It also discloses the formulations comprising the alkoxylated alcohol surfactant such as ethoxylated (6)-isodecyl alcohol (Rhodasurf DA630E) (see: Examples, Table 1). Table 6 of the reference discloses the example includes Tween 20, Rhodasurf DA630E and propylene glycol. Battal teaches the amount of the inert formulation auxiliaries such as antifreeze (e.g. propylene glycol) is preferably between 5-400 g/l (i.e. 0.5-40%), which overlaps with the concentration amounts recited in instant claims (see: Para 0051 and 0053). Tween 20 is a polysorbate-type nonionic surfactant formed by the ethoxylation of sorbitan before the addition of lauric acid and is also used in the instant specification (e.g. Table 14). Further, the Battal reference discloses the surfactants (e.g. Tween 20) being the adjuvants in the formulation (see: Para 0038-0040) and it teaches that the compositions comprise 1-800 g/l (i.e. 0.1-80%) of one or more adjuvants, which overlaps with the concentration amounts recited in instant claims (see: Para 0062). 
With regards to instant claims 14 and 16, as discussed supra, the prior art references cited above disclose that the composition preferably comprises a water soluble herbicide in a concentration between about 10% and about 60% by weight of the composition (see Pallas: col. 11, lines 8-16) and Battal teaches the amount of the inert formulation auxiliaries such as antifreeze (e.g. propylene glycol) is preferably between 5-400 g/l (i.e. 0.5-40%). The references teach concentrations of the two component which reads on there being more or more than twice of the herbicide (e.g. imazamox) than propylene glycol as instantly claimed. Further, with regards to the ratios recited in claims 18 and 21, the references discloses the concentrations of the claimed component which overlap the instantly claimed concentrations and also read on the ratios recited in claims 18 and 21. 

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pallas to incorporate the teachings of May and Battal and include Plurafac LF 403 as the nonionic surfactant in the formulation taught by Pallas. One would be motivated to do so because May teaches that the combination of this adjuvant with the agrochemical formulation required less amount of the fungicidal active agent in the formulation (i.e. enhanced activity of the active agent). Further, both Pallas and May teach formulations comprising agrochemical agents and alkoxylated alcohols such as Plurafac LF 700 as the nonionic surfactant and May further teaches the alkoxylated alcohol Plurafac LF 403 along with Plurafac LF 700. Therefore, one of ordinary skill in the art would have been motivated to try and substitute the different nonionic surfactants that are disclosed and taught by the reference as agents that can be included in the formulation, because a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Regarding the viscosity of the non-ionic surfactant, the May reference discloses Plurafac LF 700 and Plurafac LF 403 having a viscosity of 50 to 80 mPA at 25 C. Although the references above do not disclose all the characteristics and properties of the composition disclosed and the non-ionic surfactant (e.g. the viscosity specifically in water at 23 C at a concentration from 10 to 90%) in the present claims, based on the substantially identical process using identical components, the Examiner has a reasonable basis to believe that the properties claimed in the present invention are necessarily the same in the composition disclosed by the prior references. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicant to prove that the properties are not necessarily the same.  ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pallas to incorporate the teachings of May and Battal and include Tween 20 in the formulation of Pallas. One would have been motivated to do so because Pallas already discloses that the composition can also include nonionic surfactant which are ethoxylated reduced sugar esters such as polyoxyethylene sorbitol monolaurate and esters of sorbitan monolaurate and the Battal reference specifically teaches including Tween 20 as the ethoxylated sorbitan ester. It would have been obvious to one of ordinary skill in the art to try and substitute the different ethoxylated sorbitan esters as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Moreover, similar the Pallas, the Battal reference also discloses including glyphosate and imazamox as the active agents, alkoxylated alcohol nonionic surfactants and propylene glycol. It teaches that the composition with the adjuvants demonstrated good storage stability for prolonged periods of time at elevated temperatures (Para 0009). Pallas’s teachings are also directed to the composition having high storage stability at different temperatures (see Abstract of Pallas). Thus, one skilled in the art would have been strongly motivated to incorporate the teachings of Battal and include specifically Tween 20 along with the alkoxylated alcohol nonionic surfactants and other similar components taught by both references.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pallas to incorporate the teachings of May and Battal and include propylene glycol and Tween 20 in the amount taught by Battal. One would have been motivated to do so because, as discussed supra, both Battal and Pallas teach inclusion of similar components in an agrochemical formulation. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Thus, it would have been obvious to one skilled in the art to determine the optimal amount of propylene glycol and Tween 20 in an agrochemical formulation during routine optimization. 
While Pallas does not explicitly exemplify a composition which comprises imazamox as the agrochemical active agent, Pallas does teach imazamox as a water soluble herbicide suitable for use in the composition. It would have been obvious to one of ordinary skill in the art to try and substitute the different agrochemical agents that are disclosed and taught by the reference as agents that can be included in the formulation, because a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Therefore, it would have been obvious to include imazamox as the agrochemical agent as is claimed in instant claims and one would have had a reasonable expectation of success because the reference clearly discloses that imazamox can be included in the formulation as an active agent.
Further, with regards to the concentrations of the active agent and the nonionic surfactant recited in the instant claims 19 (i) and (ii), Pallas doesn’t explicitly exemplify the amount which reads on amounts recited in the instant claims, however, as discussed supra, it does disclose a range of the amount of these components that is included in the composition and that range of amount disclosed by Pallas overlaps the instantly claimed amounts. It would have been prima facie obvious to one of ordinary skill in the art comprise the amounts of these component as recited in the instant claims because the Pallas reference discloses an overlapping range of the amounts to be included and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. With the reference disclosing a range of the amounts of these components, one of ordinary skill in the art would have had a reasonable expectation of success to choose from that range which would read on the amounts in the claimed invention.  
With respect to the instantly claimed ratios of the different claimed components, as discussed supra, the references teach a range of the amount the components included in the formulation and one skilled in the art could have incorporated the amount from the range taught in the reference which would read on the ratios claimed in the instant invention. It would have been prima facie obvious to one of ordinary skill in the art to formulate a composition which comprises the claimed component in the ratios as instantly claimed because the reference disclose a range of the amount to be included and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.     
From the combined teachings of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed 6/27/2022 and 4/25/2022, with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant in the remarks, filed 6/27/2022, argued claims are patentable for the reasons of record.
In response, since applicant did not present any substantial arguments in the remarks filed 6/27/2022, the applicant is respectfully directed to the previous office actions in which applicant’s previous arguments have been addressed. 
Applicant in the Pre-Appeal Brief Conference Request, filed 4/25/2022, argued that Pallas is directed to “an aqueous pesticidal concentrate microemulsion composition comprising a water soluble pesticide dissolved in an aqueous medium, a substantially water-immiscible organic solvent and a surfactant component.” It was argued that including water and an immiscible component therein is not a solution. 
In response, as discussed previously in the 103 rejection above, Pallas teaches the composition is optically transparent at room temperature and are isotropic. It also teaches the composition remains optically transparent when stored for at least about 7, 14 or 28 days. (see: col. 7, lines 23-36; col. 9, lines 22-26; col. 44, lines 61-64). Further, Pallas throughout the reference exemplifies the formulations in a solution. In examples 7-14 of Pallas, a “clear” result indicates that a transparent single phase solution was obtained. For example, formulation 913P2Z in example 12 was clear at various temperature. (see: Examples 7-14). Also, the Pallas reference teaches the composition is diluted in a suitable volume of water to provide an application solution (col. 45, line 66 to col. 46, line 67). Thus, the reference clearly teaches the formulations in a solution form which remain a clear isotropic solution. Additionally, while Pallas teaches including the water-immiscible organic solvent in certain embodiments, the Pallas reference discloses the liquid compositions of the invention comprise a water soluble herbicide, a surfactant component and a stabilizer and/or a solvent component (Col. 11, line 8-15). This disclosure of Pallas suggests that the solvent component is not a required component because the composition of Pallas can include either a stabilizer or the solvent component. Thus, applicant’s arguments regarding Pallas not teaching a solution are not persuasive because Pallas clearly exemplifies clear solutions and discloses that the solvent component is included in some embodiments but is not a required component in the compositions.  
Applicant argued the recitation wherein the formulation remains a clear isotropic solution after 24 hours at any temperature between -10 C and 50 C is an unexpected property and the recitation excludes compositions which do not have this claimed property.
In response, as discussed supra, Pallas teaches the composition is optically transparent at room temperature and are isotropic. It also teaches the composition remains optically transparent when stored for at least about 7, 14 or 28 days. (see: col. 7, lines 23-36; col. 9, lines 22-26; col. 44, lines 61-64). Also, as mentioned previously, in examples 7-14 of Pallas, a “clear” result indicates that a transparent single phase solution was obtained. For example, formulation 913P2Z in example 12 was clear at various temperature. (see: Examples 7-14). Thus, applicant’s argument that the formulation remains a clear isotropic solution after 24 hours at any temperature between -10 C and 50 C is an unexpected property is not persuasive because Pallas teaches the formulations having this property. 
	Applicant further argued the examiner’s rejection relies on improper hindsight and that there is no teaching or suggestion of the combination of each of imazamox, non-ionic surfactant, an ethoxylated or propoxylated sorbitan ester, propylene glycol and water in any quantities. Applicant argued the compositions in Battal are directed to suspension concentrates-which are different from both the claimed solutions and the microemulsions of Pallas. Applicant also argued May is used to disclose nonionic surface active agents and it is only with hindsight that the examiner arrives at the elements of claim 19. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, applicant is respectfully directed to the 103 rejection above which renders obvious the combination of the recited ingredients in the amounts recited in the instant claims. With respect to applicant argument regarding the Battal reference, Battal is utilized for its teaching of Tween 20 and the concentration of propylene glycol. Pallas already discloses that the composition can also include nonionic surfactant which are ethoxylated reduced sugar esters such as polyoxyethylene sorbitol monolaurate and esters of sorbitan monolaurate and the Battal reference specifically teaches including Tween 20 as the ethoxylated sorbitan ester in its agrochemical formulation comprising active agent and adjuvants. It would have been obvious to one of ordinary skill in the art to try and substitute the different ethoxylated sorbitan esters as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Battal teaches amount of propylene glycol and Tween 20 which overlaps the claimed amount and it would have been obvious to one skilled in the art to determine the optimal amount of propylene glycol and Tween 20 in an agrochemical formulation during routine optimization because both Battal and Pallas teach inclusion of similar components in an agrochemical formulation. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Thus, even if Battal is directed to suspension concentrates, the examiner has provided the reason for incorporating the teachings of Battal into Pallas and the applicant have not provided any substantial argument of why it would not have been obvious to include Tween 20 and the amount of propylene glycol taught by Battal into Pallas. May was utilized for incorporating Plurafac LF 403 as the nonionic surfactant into Pallas and it would been obvious to include Plurafac LF 403 because both Pallas and May teach formulations comprising agrochemical agents and alkoxylated alcohols such as Plurafac LF 700 as the nonionic surfactant and May further teaches the alkoxylated alcohol Plurafac LF 403 along with Plurafac LF 700. Therefore, one of ordinary skill in the art would have been motivated to try and substitute the different nonionic surfactants that are disclosed and taught by the reference as agents that can be included in the formulation, because a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616